Order entered July 8, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00470-CV

                             CORNELL RIVERS, SR., Appellant

                                               V.

                            BANK OF AMERICA, N.A., Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-01611-A

                                           ORDER
       We GRANT appellant’s July 2, 2013 motion for an extension of time to file his brief.

Appellant shall file his brief on or before July 31, 2013. We caution appellant that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE